AP-77,04O

FlLED lN » COURT OF CR||VllNAi_ APPEALS

COURT OF CRiM|NAL APPEALS AUST|N, TEXAS
Transmitted 1/23/2015 12:29:42 PI\/l
January 23, 2015 Accepted 1/23/2015 12:49:18 Pl\/l

_ ABEL ACOSTA

ABELACOSTA, CLERK CAUSE NO' AP 77'040 CLERK

 

lN THE couRT oF bf'é`

CEDR|C ALLEN R|CKS *
Appel|ant * md
* CR|N||NAL APPEALS
*
THE STATE OF TEXAS * |N AUST|N, TEXAS Q.l/ 6 d
Appe||ee `O¢
\l

FlRST MOT|ON FOR EXTENS|ON OF TlME
TO FlLE APPELLANT'S BR|EF

 

COMES NOW, CEDR|C ALLEN RlCKS, Appel|ant, by and through his attorney,
MARY B. THORNTON, and files this his First Motion for Extension of Time to Fi|e
Appel|ant's Brief in the above styled and numbered cause requesting an additional six
(6) months and in support of his motion would show this Honorable`Court as follows:

|.

Appel|ant was reindicted for the offense of capital murder in cause number
1361004R on February 28, 2014. His case was assigned to the 37:l.st Judicia| District
Court in Tarrant County, Texas. Appel|ant pleaded not guilty before a jury on May 5,
2014. On May 7, 2014, thejury found Appel|ant guilty ofthe offense as charged in the
State’s indictment. On May 16, 2014, thejury answered Specia| issue No. 1 “yes," and
Specia| issue No. 2 “no." As a result the trial court sentenced Appel|ant to Death as

required by |aw.

Pursuant to Ru|e 38.6 of the Texas Rules of Appel|ate Procedure Appel|ant's
brief was due to be filed in this Honorable Court on Tuesday, January 20, 2015. No
motions for extension of time have been requested by Appel|ant or granted by this
Honorable Court. x

lV.

Because of other cases, counsel for Appel|ant has not had sufficient time to
prepare Appel|ant's brief in the above styled and numbered cause. Specifica|ly, counsel
for Appel|ant was on vacation during the month of December. Counsel worked in her
office during some of the month, but accepted no new criminal appointments. Counsel
was able to dispose of several cases on her docket during the month of December,
2014.

Counsel for Appel|ant was supposed to be starting a jury trial on Tuesday,
January 27, 2015, styled The State of Texas v N|arvin Earl Jackson in cause number
1290108D, which had been pending in the 432nd Judicial District Court in Tarrant
County, Texas for approximately thirty months. On Tuesday, January 13, 2015, the
prosecutor tendered a plea bargain offer to Defendant who accepted it the same day.

Counsel for Appel|ant will be starting a jury trial on Monday, February 9, 2015,
styled The State of Texas v Samue| Luna, Jr. in cause numbers 1379544 & 13795450
which are pending in the 37lst Judicial District Court in Tarrant County, Texas. |n

2

addition to disposing of a number of cases during the month of December and the first
three weeks of January, 2015, counsel for Appel|ant has been working during the
month of January on these two trials.

Counsel for Appel|ant has other felony cases that are currently being worked up
for tria|. Cause number 1368762D presently pending in the 213th'Judicia| District
Court in Tarrant County, Texas styled The State of Texas v Sherman Peter Wi||iams is
set for trial before a jury on Monday, March 2, 2015. Sherman is indicted for the
offense of causing serious bodily injury to a family member with the use or exhibition
of a deadly weapon, to wit: a knife. Counsel for Appel|ant is also working on an
appellate brief styled Danie| Hans Jugen Ziegler v The State of Texas in cause No. 02-
14-00315-CR pending in the Court of Appea|s for the Second District of Texas in Fort
Worth, Texas. Appel|ant’s brief is due to filed in that Honorable Court on Monday,
March 9,-20:|.5.

Therefore, counsel for Appel|ant requests this first extension of time for six (6)
months not for purposes of delay but because it is necessary in order to render
Appel|ant his constitutionally mandated effective assistance of counsel pursuant to the
Sixth and Fourteenth Amendments to the U.S. Const. and art. 1, sec. 9 of the Tex.

Const.

WHEREFORE, PREM|SES CONS|DERED, Appel|ant respectfully prays that this
Honorable Court grant his First Motion for Extension of Time to File Appel|ant's brief in
the above styled and numbered cause for six (6) months and extend the deadline for

filing Appel|ant's brief to Tuesday, July 21, 2015.

Respectfu|ly submitted,

/s/Mary B. Thornton

MARY B. THORNTCN

Attorney for Appel|ant

3901 Race Street

Fort Worth, Texas 76111
Te|ephone No.: (817) 759-0400
Telecopier No.: (817) 831-3002
Emai|: marybrabsonO:l.@gmai|.com
State Bar #19713700

CERT|F|CATE OF SERV|CE

 

l hereby certify that on the 23rd day of January, 2015, a true and correct copy
of the above motion was eserved to the Hon. Debra Windsor, Chief of the Tarrant
County Crimina| District Attorney’s Office Post Conviction, Tim Curry Crimina| Justice
Center, Fourth F|oor, 401 West Belknap, Fort Worth, Texas, 76196, at

COAAppe|lateA|erts@tarrantcounty.com.

/s/Mary B. Thornton
MARY B. THORNTON